DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-15, 16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Baetz 2018/0231729US in view of the US Patent Application Publication to Sahoo (2018/0348460US) further in view of the US Patent Application Publication to Evans 2005/0244116US and further in view of the US Patent Application Publication to Bringuier 20160377825US.
In terms of claims 1 and 9, Baetz teaches a fiber optic cable (Figure 1) comprising: a core (Figure 1: area within 34) comprising: a central strength member (Figure 1: 24; [0014]), and a plurality of buffer tubes (Figure 1: 22; [0027]) arranged around the central strength member (Figure 1: 24) , each of the plurality of buffer tubes (Figure 1: 22) containing a plurality of optical fibers (Figure 1: 20; [0027]); an inner sheath (Figure 1: 26; [0015]: wherein inner jacket is considers as an inner sheath by the examiner); a metal armor (Figure 1: 32 [0024]) surrounding the inner sheath (Figure 1: 32 surrounds 26); and an outer sheath (Figure 1: 12; outer jacket is considers as an outer sheath by the examiner [0029]) surrounding and in direct contact with the metal armor (Figure 1: 12 surrounds 32).
Baetz does not teach a first mica layer arranged around the core; an inner sheath surrounding the first mica layer; a second mica layer
Sahoo does teach a first mica layer (Figure 1: 158; [0023]) arranged around the core (internal portion within 156); an inner sheath (Figure 1: 164; [0026])  surrounding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the cable of Baetz to have first and second mica tape layers in the orientation disclosed by Sahoo in order to provide superior flame retardant properties to the cable and protect the cable from being damage by fire (Sahoo [0023]).
Baetz and Sahoo do not teach wherein the armor layer is a wired armor layer.
Evans does teach an armor layer (Figure 1: element 7; [0032]) wherein the armor layer is made of metal wires ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the armor layer of Baetz and Sahoo to have metal wires in order to increase the crush resistance of the cable.
Baetz / Sahoo / Evans do not teach a first mica layer around the core, portions of the outer surfaces of the plurality of buffer tubes being in direct contact with an inner surface of the first mica layer.
st Mica layer to be around the buffer tubes in order to hold the buffer tubes together wherein the mica layer acts a binding layer for the buffer tube. This modification reduce the need of separate binding tape layer since the mica layer can function as a binding layer as well. It would have been obvious to of ordinary skill in art before the effective filing date of the current invention to modify the location of the mica layer to be in direct contact with the inner side of the mica layer and other edge of the buffer tubes wherein the mica layer can also function as a binding tape. This modification will reduce the need of e separate binding layer and reduce the cost and bulkiness of the cable.

	As for claim 2, Baetz / Sahoo / Evans teach the cable of claim 1, wherein Baetz teaches the plurality of optical fibers (Figure 1: 20) comprise at least 24 optical fibers (Figure 1: there are over 24 fibers shown as element 20). 
In regards to claims 5-8, Baetz / Sahoo / Evans teach the cable of claim 1. Baetz / Sahoo / Evan do not teach wherein the central strength member comprises a hydroxide flame retardant polymeric material in the form a layer or coating wherein the hydroxide flame retardant is a low smoke zero halogen material with a limiting oxygen index less or equal to 35%.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the central strength member 24 of Baetz to be made of flame retardant material coating in order increase the fire resistance of the cable wherein the low smoke zero halogen material has a limiting oxygen index of less than or equal to 35% to increase the flame resistance of the cable.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
	As for claim 10, Baetz / Sahoo / Evans teach the cable of claim 1. Baetz does not teach wherein a protecting layer is provided around in direct contact with the first mica layer.
Sahoo does teach wherein a protecting layer (Figure 1: 158) is provided around in direct contact with the first mica layer (Figure 1: 158 is in contact with the 156). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the cable of Baetz to a protective layer in direct contact with the first mica layer in order to provide fire resistance protection (Sahoo [0023]).
	As for claim 11 Baetz / Sahoo / Evans teach the cable of claim 1. Baetz further teaches wherein the inner sheath (26) is made of flame retardant low smoke zero 
As for claims 12-14, Baetz / Sahoo / Evans teach the cable of claim 11, wherein the flame retardant polymer base material has a limiting oxygen index or LOI that is greater or equal to 30% (Baetz disclosed the material for 12 and 26 maybe the same [0017]. Baetz further indicates that the material may have an LOI of 36 [0017] which is greater than 30) and wherein the flame retardant poly material has a limiting oxygen index that is less or equal to 70 (the materials of Baetz has an oxygen limiting index of 36 [0017]).
	As for claim 15, Baetz / Sahoo / Evans teach the cable of claim 11, wherein Baetz further teaches that the inner sheath (26) and outer sheath (12) are made of oxygen imitating materials ([0083]).
	Baetz and Sahoo are silent to wherein the flame retardant polymer base of the inner sheath has a limiting oxygen index higher is than the limiting oxygen index of the material of the outer sheath.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the limiting oxygen index of the inner sheath to be high the outer sheath in order to balance out fire resistance property and mechanical property of the cable. The resulting cable will have adequate fire resistance while still maintain excellent mechanical properties for optical transmission. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).


	In terms of Claims 16 and 19, Baetz teaches a fiber optic cable (Figure 1) comprising: a central strength member (Figure 1: 24 [0014]); a plurality of buffer tubes (Figure 1: 22; [0014]) arranged around the central strength member (Figure 1: 24 and 22), each of the plurality of buffer tubes (Figure 1: 22) comprising a plurality of optical fibers (Figure 1: 20); a metal armor (Figure 1: 32; [0024]); the plurality of buffer tubes (22) being disposed in annular region around the central strength member (Figure 1: 22 and 24).
Baetz does not teach a first mica layer disposed over the central strength member, the plurality of buffer tubes being disposed in an annular region between the first mica layer and the central strength member; a first protecting layer surrounding and in physical contact with the first mica layer; a first sheath surrounding the first protecting layer; a second mica layer surrounding the first sheath; a metal wire armor surrounding the second mica layer; and a second sheath surrounding and in physical contact with the metal wire armor, wherein the fiber optic cable is a fire resistant fiber optic cable.
Sahoo does teach a first mica layer (Figure 1: 158; [0023]) disposed over the central region (Figure 1: area within 156); a first protecting layer (Figure 1: 160; [0024] discloses wherein the mica tape layer 158 is surrounded by 160 water blocking elements) surrounding, and in physical contact with (Paragraph [0024] wherein 160 surrounds 158), the first mica layer (Figure 1: 158); a first sheath (Figure 1: 164) surrounding the first protecting layer (Figure 1: 164 surrounds mica layer 158 and 160); a second mica layer (Figure 1: 166; [0027]) surrounding the first sheath (Figure 1: 166 surrounds 164); a metal armor (Figure 168; [0028]) surrounding the second mica layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the cable of Baetz to have first and second mica tape layers in the orientation disclosed by Sahoo in order to provide superior flame retardant properties to the cable and protect the cable from being damage by fire (Sahoo [0023]).
Baetz and Sahoo do not teach wherein the first protecting layer is made of polyester and further comprising a water barrier is provided between first protecting layer and the inner sheath and a first mica layer around the core, portions of the outer surfaces of the plurality of buffer tubes being in direct contact with an inner surface of the first mica layer; and wherein the first mica layer physically contacting portions of the outer surface the plurality of buffer tubes.
Bringuier does teach a mica tape (128; Paragraph Bringuier [0010] teaches that 128 is a “binding element” hence it will come in contact with the surface of 126) which maybe located at element 128 (Figure 1: 128) that is physically contacting portions of the outer surface the plurality of buffer tubes (See Figure 1: 128 touch the outer portions of 126). It would have been obvious one of ordinary skill in the art before the effective filing date of the current application to modify the device of Baetz / Sahoo / Evans wherein the mica tape ([0010]; Figure 1: 128 is a binding element that can be in the form of a mica tape) acts as a binding mechanisms of the buffer tube ([0010]) instead of 
Bringuier does teaches a multilayer water blocking structure made of a polyester layer ([0002] a polyester layer made of polyester fiber [0002]) and further comprising a water barrier layer (SAP layer provides the water blocking function [0002]). This multi-layer of Bringuier will replace the layer protective layer 160 of Sahoo. The resulting combination will have a water blocking layer (SAP; [0002]) being provided between first protecting layer (polyester fiber layer) and the inner sheath (164 of Sahoo). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the protecting layer of Sahoo 160 which is a water blocking element layer with the water blocking element multilayer structure of Bringuier which includes both a protecting layer (polyester fiber layer) and a water blocking layer (SAP) in order to effectively protect the fiber cable from water penetration (Bringuier’s [0002]). 
Baetz / Sahoo / Bringuier do not teach wherein the armor layer is a wired armor layer.
Evans does teach an armor layer (Figure 1: element 7; [0032]) wherein the armor layer is made of metal wires ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the armor layer of Baetz and Sahoo to have metal wires in order to increase the crush resistance of the cable.

However, hydroxide base polymer are known to have excellent fire resistance in a polymer base form (See Sahoo [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the central strength member 24 of Baetz to be made of flame retardant material in order increase the fire resistance of the cable. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
In regards to claim 20, Baetz / Sahoo / Bringuier/ Evans teach the cable of claim 16 having a protective layer (Figure 1: 160) around the first mica tape layer (Figure 1: 158) to provide fire resistance fire protection (Sahoo [0023]).
Baetz / Sahoo / Bringuier / Evans do not teach the cable further comprising a second protecting layer surrounding and in direct contact with the second mica layer, the second protecting layer disposed between the second mica layer and the metal armor layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the second mica layer 166 to have a corresponding protective layer similar to the two overlapping layers of water blocking layer of Bringuier earlier discussed (Bringuier [0002]) wherein second protecting layer St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). 
In terms of claim 21, Baetz teaches a fiber optic cable (Figure 1) comprising: a core (Figure 1: area within 34) comprising: a central strength member (Figure 1: 24; [0014]), and a plurality of buffer tubes (Figure 1: 22) arranged around the central strength member (Figure 1: 24), each of the plurality of buffer tubes containing a plurality of optical fibers (Figure 1: 20; [0027]); an inner sheath (Figure 1: 26); a metal armor (Figure 1: 32 [0024]) surrounding the inner sheath (Figure 1: 32 surrounds 26); and an outer sheath (Figure 1: 12; outer jacket is considers as an outer sheath by the examiner [0029]) surrounding and in direct contact with the metal armor (Figure 1: 12 surrounds 32).
Baetz does not teach a first mica layer arranged around the core; an inner sheath surrounding the first mica layer; a second mica layer 
Sahoo does teach a first mica layer (Figure 1: 158; [0023]) arranged around the core (internal portion within 156); an inner sheath (Figure 1: 164; [0026])  surrounding the first mica layer (Figure 1: 164 surrounds 158); an armor (Figure 1: 168; [0028]) surrounding the inner sheath (Figure 1: 168 surrounds 164); and an outer sheath (Figure 1: 170)  surrounding and in direct contact with the armor (Figure 1: 170 is in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the cable of Baetz to have first and second mica tape layers in the orientation disclosed by Sahoo in order to provide superior flame retardant properties to the cable and protect the cable from being damage by fire (Sahoo [0023]).
Baetz and Sahoo do not teach wherein the armor layer is a wired armor layer.
Evans does teach an armor layer (Figure 1: element 7; [0032]) wherein the armor layer is made of metal wires ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the armor layer of Baetz and Sahoo to have metal wires in order to increase the crush resistance of the cable.
Baetz / Sahoo / Evans do not teach wherein the first mica layer physically contacting portions of the outer surface the plurality of buffer tubes.
Bringuier does teach a mica tape (128; Paragraph Bringuier [0010] teaches that 128 is a “binding element” hence it will come in contact with the surface of 126) which maybe located at element 128 (Figure 1: 128) that is physically contacting portions of the outer surface the plurality of buffer tubes (See Figure 1: 128 touch the outer portions of 126). It would have been obvious one of ordinary skill in the art before the effective filing date of the current application to modify the device of Baetz / Sahoo / Evans 
Baetz and Sahoo do not teach wherein the first protecting layer is made of polyester and further comprising a water barrier is provided between first protecting layer and the inner sheath. 
Bringuier does teaches a multilayer water blocking structure made of a polyester layer ([0002] a polyester layer made of polyester fiber [0002] which comes in contact with the mica layer since they are all part of the multi-layer structure 128; [0024] teaches the water barrier maybe made of several components that are in contact with the polyester layer) and further comprising a water barrier layer (SAP layer provides the water blocking function [0002]). This multi-layer of Bringuier will replace the layer protective layer 160 of Sahoo. The resulting combination will have a water blocking layer (SAP; [0002]) being provided between first protecting layer (polyester fiber layer) and the inner sheath (164 of Sahoo). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the protecting layer of Sahoo 160 which is a water blocking element layer with the water blocking element multilayer structure of Bringuier which includes both a protecting layer (polyester fiber layer) and multiple water blocking layers (SAP) in order to effectively protect the fiber cable from water penetration (Bruguier’s [0002]). 
Claims 3-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baetz / Sahoo / Bringuier / Evans as applied to claims 1 and 16 above, and further in view of the US Patent Application Publication to Consonni (20130170800US).
In regards to claim 3-5 and 17, Baetz / Sahoo / Evans teach the device of claims 1 and 16.
 Baetz / Sahoo / Evans do not teach wherein the buffer tubes contain a water block filling material comprising a silicone gel wherein the silicone gel has a drop point at least 200°C that is greater or equal to 250°C.
Consonni teaches a fiber cable made of buffer tubes wherein the buffer tubes are filled with a water blocking filler made of silicone gel ([0083]). The examiner note that silicone gel base on the applicant description has a drop point of at least 200°C  and has a drop point that is greater or equal to 250°C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify buffer tubes of Baetz / Sahoo / Evans to be filled with a water blocking gel in order to protect the internal cavity of the buffer tubes from water damage.
Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. In this instant the applicant argues there is not motivation to make bind a buffer tube configuration together compare since the primary reference refers to a loose configuration (Remarks Page 7-8).

Further the motivation is to provide a mica and water blocking protection the core area. The purpose of being in direct contact with the buffer is to allow the mica tape to form a barrier for the protective functionality of the mica layer ([0010-0011]).
Thus the prior art still reads onto the limitation of “a first mica layer around the core, portions of the outer surfaces of the plurality of buffer tubes being in direct contact with an inner surface of the first mica layer” as amended in claim 1, 16 and 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        


/SUNG H PAK/Primary Examiner, Art Unit 2874